This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 ALVIN RAY COOK

 3          Petitioner-Appellant,

 4 v.                                                                    NO. A-1-CA-37198

 5 CHRISTY RENAE COOK,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Raymond L. Romero, District Judge

 9 Sanders, Bruin, Coll & Worley, P.A.
10 Clayton S. Hightower
11 Roswell, NM

12 for Appellant

13 Sheila L. Garcia
14 Artesia, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.



4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.


6                                          _______________________________
7                                          MICHAEL E. VIGIL, Judge

8 WE CONCUR:



 9 ___________________________
10 M. MONICA ZAMORA, Judge



11 ___________________________
12 STEPHEN G. FRENCH, Judge




                                             2